 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LLOYD DYLAN JONES,                                 No. 2:19-cv-0342-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    PLACER COUNTY SHERIFF’S OFFICE,
      et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On October 8, 2019, the magistrate judge filed findings and recommendations herein
21
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
22
     findings and recommendations were to be filed within fourteen days. Plaintiff has filed
23
     objections to the findings and recommendations.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     court finds the findings and recommendations to be supported by the record and by proper
27
     analysis.
28
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed October 8, 2019, (ECF No. 12) are
 3   ADOPTED in full; and
 4         2. Plaintiff’s motion for injunctive relief (ECF No. 6) and request for assistance in
 5   preserving evidence (ECF No. 8) are DENIED.
 6         IT IS SO ORDERED.
 7   DATED: February 5, 2020
 8
                                                _______________________________________
 9                                              MORRISON C. ENGLAND, JR.
                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
